—Order unanimously reversed on the law without costs and judgment and restraining notices reinstated. Memorandum: Supreme Court erred in vacating the judgment entered by plaintiff and the restraining notices served with respect to the judgment. Contrary to defendant’s contention, the only condition precedent to the filing of the judgment was defendant’s default in payment. It is undisputed that defendant failed to make a payment by *955the first of the month or within five days after receiving written notice of the default, and thus plaintiff was authorized under the terms of the confession of judgment to enter judgment against defendant for the amount due plaintiff. (Appeal from Order of Supreme Court, Niagara County, Joslin, J.— Vacate Judgment.) Present — Pine, J. P., Hayes, Scudder and Kehoe, JJ.